Title: To James Madison from Thomas Schieffelin, ca. 14 July 1813 (Abstract)
From: Schieffelin, Thomas
To: Madison, James


Ca. 14 July 1813. “The petition of Thomas Schieffelin humbly sheweth That your petitioner was born in the City of Montreal, province of lower Canada from which place he removed in the year 1805 to this City, with his family as follows, his wife, a native of Philadelphia, his mother, sister and three sons—your petitioner begs leave to state, that immediately after his arrival in this City, The legislature of this state were pleased to pass a law in his favor, granting to him the priviledge of holding real estate—your petitioner further begs leave to state, that one of his brothers and a brother in law have been members of Legislature, and that three of his Nephews hold Commissions in the militia of this state, and that two of his Children are native Citizens—your petitioner further begs leave to Mention that all his relations are both numerous, and respectable, reside in the United States and are all Citizens thereof, your petitioner further begs leave to state, That Peter Curtenius Esq. (marshall of the district of New York[)], has intimated to your petitioner, that he must forthwith (notwithstanding all the ties which bind him to this his adopted Country) remove from the City of New York, wherefore your petitioner begs leave to represent that his unfortunate Situation is Such, that he has not the means of removeing his numerous family from this City, or of leaveing it himself without other distresses to them and himself, your petitioner having been unfortunate in trade and entirely out of bussiness at the Commencement of the present war with England, your petitioner further begs leave to state that he call’d on the Marshall for this district, and offered his Millitary Services for any of the forts, with reasonable security for his good behaviour, and further to take the oath of allegiance to these United States, which offers have been refused. Your petitioner therefore humbly solicites your interferance, and prays that he may be permited to remain with his family, in this his adopted Country, which promised him and his family protection—and Your petitioner as in duty bound will ever pray.”
